facilitated the district court in sentencing him predicated on an incorrect
                understanding of law. Specifically, he contends that the district court's
                reliance on the prosecutor's mistake of law worked to his extreme
                detriment because he would have been eligible for parole after 6 years if
                the sentence agreed upon in the plea agreement had been imposed.
                            While the prosecutor's comments concerning the application of
                release credits was erroneous, see NRS 202.285(1)(b) (discharging a
                firearm at or into a structure); NRS 202.287(1)(b) (discharging a firearm
                out of a motor vehicle); NRS 205.010 (first-degree arson); NRS
                209.4465(7), (8) (credits on terms of imprisonment), we conclude that the
                prosecutor's comments did not amount to a breach of the plea agreement
                where she merely responded to a query by the district court, see United
                States v. Block, 660 F.2d 1086, 1091 (5th Cir. 1981) ("Efforts by the
                Government to provide relevant factual information or to correct
                misstatements are not tantamount to taking a position on the sentence
                and will not violate the plea agreement"), and she expressly argued in
                favor of a 6-year minimum sentence in accordance with the plea
                agreement. Moreover, the record does not show that the incorrect
                information influenced the district court's sentencing decision. In
                sentencing appellant, the district court noted that "it's because of the toxic
                nature of this bizarre criminal behavior, that I have concluded that you do
                not fall within the minimum set forth in our statute"; the district court
                further explained, "I don't believe that the maximum is appropriate . . .
                because of the lack of history, and the probable nature of mental-health
                deficits." From these comments, the district court's decision appears to
                have been based on the nature of the offenses and the defendant's
                character and unrelated to release credits.

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) I947A
                               Having considered appellant's arguments and concluded that
                  no relief is warranted, we
                              ORDER the judgment of conviction AFFIRMED.'




                                                                      ,J.
                                          Hardesty




                  cc: Hon. David A. Hardy, District Judge
                       Dennis A. Cameron
                       Attorney General/Carson City
                       Washoe County District Attorney
                       Washoe District Court Clerk




                        'Despite counsel's verification that the fast track statement complies
                  with the formatting requirements of NRAP 32(a)(4), the fast track
                  statement does not comply because it is not double-spaced. See NRAP
                  3C(h)(1). We caution appellant's counsel that future failure to comply
                  with the Nevada Rules of Appellate Procedure when filing briefs with this
                  court may result in the imposition of sanctions. See NRAP 3C(n); NRAP
                  28.2(b).



SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A    •1